Citation Nr: 0013200	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-31 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than August 24, 
1993, for the grant of service connection for residuals of a 
left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1956, with prior periods of active duty for training 
(ACDUTRA) from 1949 to 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in April 1997 of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  

The Board remanded the case in August 1999 to instruct the RO 
not to write on any legal document prepared by the Board, to 
attempt to obtain additional medical records, to certify when 
relevant service medical records were received, and to inform 
the veteran of the provisions of 38 C.F.R. § 3.156(c).  The 
purposes of the remand have been met.  

The issue of whether clear and unmistakable error (CUE) was 
involved in a prior rating decision that denied entitlement 
to service connection for residuals of a left leg injury in 
April 1957 was certified on appeal but is considered to have 
been rendered moot on the basis of the application of the 
provisions of 38 C.F.R. § 3.156.  


FINDING OF FACT

Service medical records that were not considered in the 
rating action of April 1957 have been received which 
constitute new and material evidence that supports service 
connection for residuals of a left knee injury.  


CONCLUSION OF LAW

The requirements for an effective date of August 2, 1956, for 
the grant of service connection for residuals of left leg 
contusion and excision of the medial meniscus are met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.156(c), 
3.400(q) (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records show in May 1956 that the veteran 
fell off a truck about a month previously and had had 
occasional bouts of his leg giving out and falling to the 
ground after walking.  The physical examination showed that 
the left knee was slightly swollen and unstable on lateral 
bending.  A contusion of the left knee was the impression.  
He was to wear an Ace bandage, apply heat every day for an 
hour and stay off guard duty for a month.  A clinical 
evaluation in July 1956 was normal.  

The veteran's original compensation claim for service 
connection for residuals of the leg injury was received in 
August 1956.  

Service medical records envelopes were received in October 
and November 1956.  But the records that were received were 
co-mingled, possibly with service medical records that were 
received at other unspecified times, and placed in another 
envelope.  The RO has advised that it cannot be ascertained 
when all the service medical records, particularly those 
showing an inservice left knee injury in May 1956, were 
received.  

On a VA examination in December 1956, a history was recorded 
of a fall off of a truck during active service and resultant 
left leg twisting injury.  The treating physician reportedly 
advised the veteran that something inside the knee joint had 
been torn.  The left knee reportedly had remained swollen for 
two months.  He had been treated with local heat packs, 
elastic bandage and linaments.  He stated that the left knee 
was not swollen and did not ache but did bend laterally on 
effort.  There were signs of chondromalacia of the left 
patella.  Left knee therapy was recommended.  

By rating action in April 1957, service connection for a leg 
injury was denied on the basis that the available records did 
not reveal any evidence of a leg injury during active service 
and such was not shown by the evidence of record.  Following 
appropriate notice, the veteran did not appeal.  

The veteran's petition to reopen the claim for service 
connection for residuals of a left knee injury was received 
on August 24, 1993.  

A private hospital report received in December 1993 showed 
that the veteran underwent surgical excision for a torn 
medial meniscus of the left knee in September 1963.  No 
medical history was reported.  

The veteran's wife reported in August 1994 that he had no 
left knee problems prior to active service but, upon his 
return from duty, could not participate in sports or dance 
without falling, that his knee had locked in a bent position 
requiring the September 1963 surgery, and he was unable to 
participate in any strenuous activity or go on long walks 
without left knee pain requiring the use of a cane.  

On a VA examination in November 1996, the medical opinion was 
presented that residuals of a medial meniscectomy and post-
traumatic osteoarthritic degenerative changes of the left 
knee were consistent with acute injury and swelling of the 
left knee from inservice injury.  

By rating action in April 1997, service connection was 
granted for residuals of left knee contusion and excision of 
the medial meniscus, effective August 24, 1993.  

The Board is presented with an unusual circumstance.  The RO 
co-mingled the service medical records thereby rendering 
impossible a meaningful review of prior rating decisions 
based on the facts that were available at the time of each 
decision.  What is clear is that the veteran filed a 8-526e 
in August 1956 and that the April 1957 rating decision denied 
service connection for a leg disability on the basis that it 
was claimed by the veteran and not shown by the evidence of 
record.

However, during the December 1956 VA examination, the veteran 
reported that he had fallen from a truck and twisted the left 
leg.  He reported that he had been told that something inside 
the knee had torn.  The veteran's claim for compensation had 
also referenced a fall from a truck.  The VA examiner 
determined that there were signs of chondromalacia of the 
left patella and recommended therapy.  The Board concludes 
that the 1956 VA examination demonstrated the presence of 
current disability.

At dates unknown, additional service medical records were 
associated with the file.  Based on the prior rating 
decisions, it may be only concluded that the records were 
recently associated with the file since the older rating 
decisions stated that the service medical records were 
negative.  The additional records included the information 
about the May 1956 knee injury specified above.  

Because it cannot be determined when the service records were 
associated with the file, we conclude that the documents 
constitute new and material evidence.  The documents are 
relevant, probative and must be considered in order to decide 
the merits of the claim.  The RO had stated that there had 
been no evidence of disability.  The additional service 
records clearly undermine that determination.  Regulations 
have a special rule when new and material evidence consists 
of service records.  

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim. 

38 C.F.R. § 3.156 (1999).  Based on the stated reasons for 
the denial, the receipt of these service medical records 
demands reconsideration of the prior decision.  As noted 
earlier, the 1957 rating decision determined that service 
connection was not warranted because disability was not shown 
by the evidence of record.  However, there was a VA 
examination disclosing current disability and service medical 
records demonstrating inservice trauma with resulting 
disability.  Based on the regulation, the veteran is entitled 
to a retroactive grant of service connection based on the 
reconsidered original claim.  38 C.F.R. §§ 3.156, 3.400 
(1999).  

Since the veteran's original claim was received within a year 
following his separation from active service, the effective 
date for the grant of service connection in this case would 
be the day following separation from active duty, August 2, 
1956.  See 38 C.F.R. § 3.400 (1999).  


ORDER

An effective date of August 2, 1956, for service connection 
for residuals of a left knee injury is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


